
	
		II
		110th CONGRESS
		1st Session
		S. 1173
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mrs. Boxer (for herself,
			 Mrs. Murray, Ms. Stabenow, Mr.
			 Bingaman, Mr. Menendez,
			 Mr. Lautenberg, Mr. Cardin, Mr.
			 Schumer, Mrs. Clinton,
			 Mrs. Feinstein, Ms. Mikulski, Mr.
			 Baucus, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect, consistent with Roe v. Wade, a
		  woman's freedom to choose to bear a child or terminate a pregnancy, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom of Choice
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States was founded on core
			 principles, such as liberty, personal privacy, and equality, which ensure that
			 individuals are free to make their most intimate decisions without governmental
			 interference and discrimination.
			(2)One of the most private and difficult
			 decisions an individual makes is whether to begin, prevent, continue, or
			 terminate a pregnancy. Those reproductive health decisions are best made by
			 women, in consultation with their loved ones and health care providers.
			(3)In 1965, in Griswold v. Connecticut (381
			 U.S. 479), and in 1973, in Roe v. Wade (410 U.S. 113) and Doe v. Bolton (410
			 U.S. 179), the Supreme Court recognized that the right to privacy protected by
			 the Constitution encompasses the right of every woman to weigh the personal,
			 moral, and religious considerations involved in deciding whether to begin,
			 prevent, continue, or terminate a pregnancy.
			(4)The Roe v. Wade decision carefully balances
			 the rights of women to make important reproductive decisions with the State's
			 interest in potential life. Under Roe v. Wade and Doe v. Bolton, the right to
			 privacy protects a woman's decision to choose to terminate her pregnancy prior
			 to fetal viability, with the State permitted to ban abortion after fetal
			 viability except when necessary to protect a woman’s life or health.
			(5)These decisions have protected the health
			 and lives of women in the United States. Prior to the Roe v. Wade decision in
			 1973, an estimated 1,200,000 women each year were forced to resort to illegal
			 abortions, despite the risk of unsanitary conditions, incompetent treatment,
			 infection, hemorrhage, disfiguration, and death. Before Roe, it is estimated
			 that thousands of women died annually in the United States as a result of
			 illegal abortions.
			(6)In countries in which abortion remains
			 illegal, the risk of maternal mortality is high. According to the World Health
			 Organization, of the approximately 600,000 pregnancy-related deaths occurring
			 annually around the world, 80,000 are associated with unsafe abortions.
			(7)The Roe v. Wade decision also expanded the
			 opportunities for women to participate equally in society. In 1992, in Planned
			 Parenthood v. Casey (505 U.S. 833), the Supreme Court observed that,
			 [t]he ability of women to participate equally in the economic and social
			 life of the Nation has been facilitated by their ability to control their
			 reproductive lives..
			(8)Even though the Roe v. Wade decision has
			 stood for more than 34 years, there are increasing threats to reproductive
			 health and freedom emerging from all branches and levels of government. In
			 2006, South Dakota became the first State in more than 15 years to enact a ban
			 on abortion in nearly all circumstances. Supporters of this ban have admitted
			 it is an attempt to directly challenge Roe in the courts. Other States are
			 considering similar bans.
			(9)Further threatening Roe, the Supreme Court
			 recently upheld the first-ever Federal ban on an abortion procedure, which has
			 no exception to protect a woman's health. The majority decision in Gonzales v.
			 Carhart (05-380, slip op. April 18, 2007) and Gonzales v. Planned Parenthood
			 Federation of America fails to protect a woman's health, a core tenet of Roe v.
			 Wade. Dissenting in that case, Justice Ginsburg called the majority's opinion
			 alarming, and stated that, [f]or the first time since
			 Roe, the Court blesses a prohibition with no exception safeguarding a woman's
			 health. Further, she said, the Federal ban and the Court's
			 defense of it cannot be understood as anything other than an effort to chip
			 away at a right declared again and again by this Court.
			(10)Legal and practical barriers to the full
			 range of reproductive services endanger women’s health and lives. Incremental
			 restrictions on the right to choose imposed by Congress and State legislatures
			 have made access to reproductive care extremely difficult, if not impossible,
			 for many women across the country. Currently, 87 percent of the counties in the
			 United States have no abortion provider.
			(11)While abortion should remain safe and
			 legal, women should also have more meaningful access to family planning
			 services that prevent unintended pregnancies, thereby reducing the need for
			 abortion.
			(12)To guarantee the protections of Roe v.
			 Wade, Federal legislation is necessary.
			(13)Although Congress may not create
			 constitutional rights without amending the Constitution, Congress may, where
			 authorized by its enumerated powers and not prohibited by the Constitution,
			 enact legislation to create and secure statutory rights in areas of legitimate
			 national concern.
			(14)Congress has the affirmative power under
			 section 8 of article I of the Constitution and section 5 of the 14th amendment
			 to the Constitution to enact legislation to facilitate interstate commerce and
			 to prevent State interference with interstate commerce, liberty, or equal
			 protection of the laws.
			(15)Federal protection of a woman's right to
			 choose to prevent or terminate a pregnancy falls within this affirmative power
			 of Congress, in part, because—
				(A)many women cross State lines to obtain
			 abortions and many more would be forced to do so absent a constitutional right
			 or Federal protection;
				(B)reproductive health clinics are commercial
			 actors that regularly purchase medicine, medical equipment, and other necessary
			 supplies from out-of-State suppliers; and
				(C)reproductive health clinics employ doctors,
			 nurses, and other personnel who travel across State lines in order to provide
			 reproductive health services to patients.
				3.DefinitionsIn this Act:
			(1)GovernmentThe term government includes a
			 branch, department, agency, instrumentality, or official (or other individual
			 acting under color of law) of the United States, a State, or a subdivision of a
			 State.
			(2)StateThe term State means each of
			 the States, the District of Columbia, the Commonwealth of Puerto Rico, and each
			 territory or possession of the United States.
			(3)ViabilityThe term viability means that
			 stage of pregnancy when, in the best medical judgment of the attending
			 physician based on the particular medical facts of the case before the
			 physician, there is a reasonable likelihood of the sustained survival of the
			 fetus outside of the woman.
			4.Interference with reproductive health
			 prohibited
			(a)Statement of policyIt is the policy of the United States that
			 every woman has the fundamental right to choose to bear a child, to terminate a
			 pregnancy prior to fetal viability, or to terminate a pregnancy after fetal
			 viability when necessary to protect the life or health of the woman.
			(b)Prohibition of interferenceA government may not—
				(1)deny or interfere with a woman’s right to
			 choose—
					(A)to bear a child;
					(B)to terminate a pregnancy prior to
			 viability; or
					(C)to terminate a pregnancy after viability
			 where termination is necessary to protect the life or health of the woman;
			 or
					(2)discriminate against the exercise of the
			 rights set forth in paragraph (1) in the regulation or provision of benefits,
			 facilities, services, or information.
				(c)Civil actionAn individual aggrieved by a violation of
			 this section may obtain appropriate relief (including relief against a
			 government) in a civil action.
			5.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act, or the application of such
			 provision to persons or circumstances other than those as to which the
			 provision is held to be unconstitutional, shall not be affected thereby.
		6.Retroactive effectThis Act applies to every Federal, State,
			 and local statute, ordinance, regulation, administrative order, decision,
			 policy, practice, or other action enacted, adopted, or implemented before, on,
			 or after the date of enactment of this Act.
		
